Citation Nr: 1523897	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  09-29 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating higher than 20 percent before July 2, 2010, for spondylolisthesis at L5-S1 with fusion.

2.  Whether a separate rating is warranted for other neurologic residuals associated with spondylolisthesis at L5-S1 with fusion.

3.  Entitlement to an effective date earlier than July 2, 2010 for the grant of a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1961 to February 1967 and from April 1967 to July 1970. 

The claims come before the Board of Veterans' (Board) on appeal from the December 2008 and September 2014 rating decisions of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). 

In a January 2013 decision, the Board increased the rating for spondylolisthesis at L5-S1 with fusion (disability of the lumbosacral spine) to 40 percent, effective from July 2, 2010, and denied a rating higher than 20 percent before July 2, 2010.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court). 

In June 2013, the Court granted a joint motion by the parties for remand of that part of the Board's decision that denied a rating higher than 20 percent for the service-connected disability of the lumbosacral spine and dismissed the appeal as to remaining issues.  In a July 2014 decision, the Board denied a rating higher than 20 percent for the service-connected disability of the lumbosacral spine prior to July 2, 2010 and remanded the claim for entitlement to a TDIU.  The Veteran then appealed the portion of the Board's July 2014 decision denying rating higher than 20 percent for the service-connected disability of the lumbosacral spine prior to July 2, 2010 to the Court.  In December 2014, the Court granted a joint motion by the parties for remand of that part of the Board's decision that denied a rating higher than 20 percent for the service-connected disability of the lumbosacral spine prior to July 2, 2010.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Veterans Benefits Management System and on the Virtual VA system to ensure a complete assessment of the evidence.  In response to VA's January 2015 notice letter following the Joint Motion, the Veteran's representative submitted additional argument and evidence with waiver.  Therefore, the Board has determined that a remand to the AOJ is not necessary.

The issues of whether a separate rating is warranted for other neurologic residuals associated with spondylolisthesis at L5-S1 with fusion and entitlement to an effective date earlier than for the grant of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, prior to July 2, 2010, the Veteran's service-connected spondylolisthesis at L5-S1 with fusion was productive of limitation of forward flexion to 30 degrees or less.  The service-connected back disability has not been productive of ankylosis or incapacitating episodes having total duration of at least six weeks within 12 months during the appeal period. 


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but not higher, before July 2, 2010, for spondylolisthesis at L5-S1 with fusion have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5239 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter in May 2008.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (preadjudication VCAA notice).  No further VCAA notice is required.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2013).

The RO has obtained available service treatment records, VA records, and private medical records.  VA examinations were conducted in July 2008, in July 2010, and in January 2014.  The July 2008 examiner did not address whether there was decreased motion on repetition or flare-ups, however the reports of the VA examinations taken together were based on the Veteran's medical history and describe the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board was directed to return the July 2008 VA examination report as inadequate or explain, with sufficient reasons and bases, why such action is not necessary.  In light of the Veteran's statements and further consideration the applicability of 38 C.F.R. § 4.59 to the Veteran's increased rating and the favorable decision below, the Board has implemented the instructions outlined in the December 2014 Joint Motion and finds that further remand is not necessary.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2014).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45 (2014). 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59 (2014).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Before July 2, 2010, spondylolisthesis at L5-S1 was rated 20 percent under Diagnostic Codes 5010 and 5239.  Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved. 

The limitation of motion for spondylolisthesis is rated under either the General Formula for Diseases and Injuries of the Spine (General Formula), including Diagnostic Code 5239, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Intervertebral Disc Syndrome), whichever method results in the higher rating. 

Under the General Rating Formula, in evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Also any objective neurological abnormality may be separately rated under the appropriate Diagnostic Code.  The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees. 38 C.F.R. § 4.71a, Plate V. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for the rating of 40 percent are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The criteria for a 60 percent rating are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.

Analysis

In December 2007, VA records show that the Veteran complained of back pain radiating to the right lower extremity.  In April 2008, the Veteran was prescribed medication for chronic low back pain.

On VA examination in July 2008 with addendum in August and September 2008, history included back surgery in 1968 and fusion in 1972.  History also included fatigue, decreased motion, stiffness, weakness, spasms, pain, and severe flare-ups on a weekly basis. There was no history of bowel or bladder incontinence.  As for a history of urinary urgency, erectile dysfunction, numbness, paresthesia, leg or foot weakness, unsteadiness, and dizziness, the VA examiner stated that the symptoms were unrelated to spondylolisthesis at L5-S1 with fusion.  On examination there were no spasms, atrophy, guarding, or weakness.  There was pain with motion.  Forward flexion was to 45 degrees with pain at 20 degrees.  Repetitive motion testing was not shown.

On neurological evaluation of the lower extremities there was active movement against full resistance.  Muscle tone was normal without atrophy.  The sensory evaluation was normal.  Reflexes were normal on the right side and hyperactive without clonus on the left side.

There was no ankylosis.  It was noted that the Veteran had retired in June 2008 because of physical problems.  It was reported that the disability effected daily activities with severe effects on chores, grooming, and shopping and moderate effects on recreation, traveling, bathing, dressing, and toileting, and no effect on eating.  The disability prevented exercise and sports.

In January 2009, the Veteran stated that since April 2008 he had been unable to work as a truck driver because of right hip and low back pain. 

Before July 2, 2010, examination revealed limitation of forward flexion to 45 degrees with pain beginning at 20 degrees.  While the pain began at 20 degrees, the pain does not raise to the level of the criteria for a 40 percent rating under the General Rating Formula, Diagnostic Code 5239, for limitation of forward flexion. See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  However, the Veteran also complained of severe weekly flare-ups lasting 2 to 10 days.  The Veteran stated that most activity is limited during flare-ups.  The Veteran's description of his low back pain and its functional effects, including his difficulties with activity, are concomitants of the criteria set forth in the General Rating Formula and reflect additional disability.  Thus taking into consideration the Veteran's flare-ups and resolving all doubt in favor of the Veteran, his limitation of motion more nearly approximates or equates limitation of forward flexion to 30 degrees of less under the General Rating Formula, Diagnostic Code 5239, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45, repetitive use, and the effect of daily activities.

The evidence in this case is not determinatively clear and may be understood in several alternative manners, but the Board finds it reasonable to interpret the evidence as indicating that the Veteran has not had reliable functional flexion of his thoracolumbar spine beyond 30 degrees throughout the period on appeal.  The July 2008 VA examination report clearly indicates that pain-free flexion was limited to 20 degrees, and the Veteran reported that during common flare-ups his pain was severe.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence reasonably indicates that the Veteran's reliable functional range of flexion (with consideration of painful flare-up periods) has not been in excess of 30 degrees.

As the Board resolves reasonable doubt in the Veteran's favor and finds that his thoracolumbar forward flexion has been functionally limited to no more than 30 degrees throughout the period on appeal, the criteria for a 40 percent disability rating for the back disability have therefore been met throughout the period.  A grant of the appeal is warranted to that extent.

The Board finds that the weight of the evidence does not demonstrate that a rating in excess of 40 percent is warranted at any point during the period on appeal because the preponderance of the evidence is against finding that the thoracolumbar spine is ankylosed.  As discussed above, the evidence of record indicates that that ankylosis of the spine is not shown.  The record includes an April 2015 private medical review report which states that it is at least as likely as not that as of January 2008, the Veteran should have been rated as 40 percent disabling based on forward flexion of the thoracolumbar spine to 30 degrees or less.  The examiner went on to state that in addition to loss of motion, the Veteran has extensive lumbar fusion that has resulted in favorable ankylosis of the lumbar spine.  In support of these statements, the examiner noted the June 2010 VA compensation and pension examination which showed 30 degrees of thoracolumbar flexion associated with pain.  It was also noted that after three repetitions of range of motion, there motion was limited and that there was pain with motion.  The Veteran's degeneration of the spine was also noted.  The Board finds that the opinion is of limited probative value with regard to whether ankylosis of the spine has been demonstrated and it outweighed by the evidence of record demonstrating that the spine is not ankylosed.  The examiner states that favorable ankylosis is present but does not point to any findings demonstrating ankylosis.  In support of the statement, the examiner points to evidence demonstrating flexion of the thoracolumbar spine of 30 degrees and also noted evidence with regarding to repetitions of range of motion.  The evidence of record is contrary to any finding that the Veteran's spine is ankylosed, and the weight of the evidence demonstrates that the Veteran retains a range of motion of the spine.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91).  The Board notes that Veteran has had segments of his spine fused.  However, as the Veteran retains mobility of his spine, as evidenced by the clinical findings and the Veteran's own answers to medical examiners' inquiries, the Board finds that his spine is not ankylosed.

The Board also finds that there is no higher rating warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula, the criteria for the next highest rating of 60 percent requires a showing of incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  An incapacitating episode is defined under Note 1 to the Formula as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Such is not shown nor nearly approximated in this case.  The evidence does not show bed rest treatment prescribed by a physician of at least 6 weeks in any year on appeal, and the VA examinations showed that the Veteran's responses to pertinent questions reflected no such incapacitating episodes.

In light of the above, a rating higher than 40 percent is not warranted at any time during the period on appeal.  To this extent, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  However, the appeal is granted to the extent that the Board finds a 40 percent rating is warranted throughout the period on appeal (resulting in an increased disability rating for the period prior to July 10, 2012).

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately rated under an appropriate diagnostic code.

On VA examination in July 2008, there was no history of bowel or bladder incontinence.  As for a history of urinary urgency, erectile dysfunction, numbness, paresthesia, leg or foot weakness, unsteadiness, and dizziness, the VA examiner stated that the symptoms were unrelated to spondylolisthesis at L5-S1 with fusion.  However, the April 2015 independent medical review report reflects additional complaints regarding neurological manifestations in the Veteran's lower extremities.  Specifically, the Veteran reported bilateral lower extremity radiculopathy.  However, that issue is being remanded as discussed below.  Therefore, the Board will not consider the Veteran's additional neurological complaints in this decision. 

Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the schedular rating criteria contemplate the Veteran's service-connected back disability and the symptoms associated with such disability including limitation of motion, impairment of function, and pain.  The schedular rating criteria pertaining to the Veteran's back disability provide for ratings based on limitation of motion, including due to pain and other orthopedic factors such as weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  Because the schedular rating criteria are adequate to rate the Veteran's back disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Therefore, the Board finds that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology and the assigned schedular ratings are adequate.  In the absence of exceptional factors associated with the Veteran's back disability, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  


ORDER

Entitlement to a disability rating of 40 percent, but no higher, for the Veteran's service-connected spondylolisthesis at L5-S1 with fusion, for the period prior to July 2, 2010, is warranted.


REMAND

Neurological manifestations relative to the service-connected spondylolisthesis at L5-S1 with fusion are not included in the rating criteria for the appellant's lumbar spine.  However, the evidence suggests that the Veteran may have developed additional neurologic residuals, including radiculopathy, which have not been confirmed on examination.  In view of the conflicting neurological findings referenced throughout the appeal period and additional complaints noted in the April 2015 independent medical review, the Board is uncertain as whether the Veteran has any distinct nerve disability that might warrant a separate evaluation.  The Board thus finds that a current neurological examination should be scheduled for a definitive opinion in this regard.  See Hyder v. Derwinski, 1 Vet. App. 221, (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  As such, the case is remanded to schedule the Veteran for a VA neurologic examination to determine whether a separate rating is warranted for any pertinent neurologic findings or disability.

Additionally, the Court of Appeals for Veteran Claims has held that, when a Notice of Disagreement (NOD) has been filed, the RO must issue a Statement of the Case (SOC). Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Here, the Veteran's attorney filed an NOD in December 2014with the September 2014 rating decision.  Specifically, he disagreed with the effective date assigned for the award of TDIU.  The RO has not yet provided an SOC as to the claim for an earlier effective date for TDIU.  Therefore, as an NOD has been received, and in consideration of the higher rating granted for the Veteran's back disability prior to July 2, 2010 herein, remand for issuance of an SOC is required.  See Manlicon, supra.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice addressing whether a separate rating is warranted for neurologic residuals associated with the appellant's service-connected back disability.

2.  Request all outstanding pertinent VA outpatient records and associate them with the claims folder.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

3. Thereafter, schedule the Veteran for a VA examination by appropriate neurologic examiner.  All indicated tests and studies should be performed, and clinical findings should be reported in detail, to include specific diagnoses.  The entire claims file must be made available to the examiners for review prior to the examination.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  The examiners must opine whether the Veteran has an additional neurologic disorder related to the service-connected spondylolisthesis at L5-S1 with fusion.

4.  The Veteran should be sent an SOC on the issue of entitlement to an effective date earlier than July 2, 2010 for the award of a TDIU.  Only if a timely substantive appeal is received, then the RO shall certified the issue to the Board.

5.  After addressing whether a separate rating is warranted for neurologic residuals associated with spondylolisthesis at L5-S1 with fusion, readjudicate the issue on appeal.  If a benefit sought on appeal is not granted, provide the appellant and his representative a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


